Citation Nr: 1402824	
Decision Date: 01/23/14    Archive Date: 01/31/14

DOCKET NO.  13-21 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating higher than 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).




ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from July 1994 to July 1998.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which, in relevant part, granted the Veteran's claim of entitlement to service connection for PTSD and assigned an initial 70 percent rating for this mental disorder retroactively effective from June 21, 2011, the date of receipt of this claim.  He appealed for a higher initial rating for this disability.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals the initial rating for a disability, VA must consider whether to "stage" the rating, meaning assign different ratings at different times since the effective date of the award if there have been occasions when the disability has been more severe than at others; this change in rating, over time, will compensate him for this variance).

His April 2012 notice of disagreement (NOD) and the report of his October 2013 VA compensation examination indicated he had difficulty obtaining and maintaining employment because of his PTSD.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U. S. Court of Appeals for Veterans Claims (Court/CAVC) held that VA must address the issue of entitlement to a TDIU in an increased-rating claim when the issue of unemployability either is raised expressly or by the record.  A claim for a TDIU is, in essence, a claim for an increased rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).  See also Hurd v. West, 13 Vet. App. 449 (2000) (indicating that a TDIU claim is also a claim for increased compensation and, therefore, the effective date rules for increased compensation claims apply to a TDIU claim); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (a TDIU claim is informally raised when a Veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest possible rating for that disability; and (3) submits evidence of unemployability); Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased-rating claim only when the Roberson requirements are met).

Similarly, in Mayhue v. Shinseki, 24 Vet. App. 273 (2011), the Court held it was inappropriate to have treated the Veteran's request for a TDIU as different from his claim for a higher initial rating for his underlying disability, which in that case also was PTSD.  Citing Rice, the Mayhue Court reasoned that a request for a TDIU is not a separate claim for benefits, rather, an attempt to obtain an appropriate rating for a disability or disabilities.  Thus, the Court explained, the Board should have considered evidence of unemployability as far back as the date of the underlying claim.  But there must be cogent evidence of unemployability in the record.  See Rice, citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).

Thus, under Rice and this line of precedent cases, the Board has authority to assume jurisdiction over this derivative TDIU claim inasmuch as it is predicated, at least in part, on the service-connected disability for which the Veteran is requesting a higher rating in this appeal.  The RO or Appeals Management Center (AMC), though the Agency of Original Jurisdiction (AOJ), has not had opportunity to consider whether the Veteran is additionally entitled to a TDIU, and it would be potentially prejudicial to him for the Board to consider this additional issue in the first instance.  Bernard v. Brown, 4 Vet. App. 384 (1993); Godfrey v. Brown, 7 Vet. App. 398 (1995).  Moreover, if the Board determines the derivative TDIU claim requires further development before being adjudicated, the appropriate disposition is to remand the TDIU claim, although this does not preclude the Board from going ahead and deciding the claim that formed the basis of the derivative TDIU claim.  See VAOPGCPREC 6-96 (Aug. 16, 1996) and VAOGCPREC 12-2001 (July 6, 2001).  For these reasons, the Board is remanding this derivative TDIU claim to the RO via the AMC in Washington, DC, for the necessary initial development and consideration.  Whereas the Board, instead, is going ahead and deciding the claim for a higher initial rating for the PTSD.



FINDING OF FACT

The Veteran's PTSD causes occupational and social impairment with deficiencies in most areas; total occupational and social impairment is not shown, however.


CONCLUSION OF LAW

The criteria are not met for an initial rating higher than 70 percent for the PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.126-4.130, Diagnostic Code (DC) 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) was signed into law in November 2000 and enhanced VA's obligations in terms of notifying and assisting claimants with claims for VA benefits.  The VCAA was codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), and the implementing VA regulations were codified as amended at 38 C.F.R. §§ 3.102, 3.156 a, 3.159, 3.326 (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, also apprise him of the information and evidence VA will obtain versus the information and evidence he is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).


This claim arose in the context of the Veteran trying to establish his underlying entitlement to service connection for this disability.  This claim since has been granted and he has appealed the "downstream" issue of the initial disability rating assigned.  The underlying claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the initial intended purpose of the notice has been served.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  In this situation, VA is not required to provide him additional VCAA notice concerning the downstream disability rating and effective date elements of his claim.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Rather, according to the holding in Goodwin and its progeny, instead of issuing an additional VCAA notice letter in this situation concerning the downstream disability rating element of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a statement of the case (SOC) if the disagreement is not resolved.  The RO provided him this required SOC citing the applicable statutes and regulations and containing discussion of the reasons and bases for not assigning a higher initial rating for this disability.  He therefore has received all required notice concerning this claim.

There equally was compliance with the duty to assist in terms of obtaining relevant records, including VA outpatient treatment records, and arranging for VA compensation examinations assessing and reassessing the severity of this disability in relation to the applicable rating criteria.  The reports of the examinations, along with the other relevant evidence in the file, including the additional records that were added to the Veteran's electronic ("Virtual VA") file, provide the information needed to properly rate this disability.  So additional records or examination is not needed.  38 C.F.R. § 3.327.


Legal Criteria and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2013).

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation already has been established and increase in disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation in that the rating is "staged".  See Hart v. Mansfield, 21 Vet. App. 505 (2007) (concerning established ratings); and Fenderson v. West, 12 Vet. App. 119 (1999) (pertaining to initial ratings).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and, above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran's raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).


Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining the level of occupational and social impairment, as evidenced by use of the phrase "such symptoms as" in The General Rating Formula for Mental Disorders).

The Veteran's PTSD is rated under this General Rating Formula for Mental Disorders (General Formula) - but, specifically, under 38 C.F.R. § 4.130, DC 9411.

The Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) provides guidance for the nomenclature employed in 38 C.F.R. § 4.130.

The newer DSM-V has now been officially released.  However, 38 C.F.R. § 4.130 still explicitly refers instead to the DSM-IV.  The regulation legally requires the Board to consider this earlier version of the DSM until such time as the regulation is changed.  There is a regulation change in the works that would change the regulation to reference "the current version of the DSM."  But it is unclear when that proposed change will be published.  Regardless, in the meantime the Veterans Benefits Administration (VBA) and Veterans Health Administration (VHA) have essentially agreed that their target date for moving to DSM-V was October 1st, coinciding with the beginning of the new fiscal year.

It therefore is important to bear in mind that the regulation still explicitly refers to the DSM-IV, regardless of the fact that the Board may begin seeing private evidence instead referring to criteria under the succeeding DSM-V.


When evaluating a mental disorder, the evaluation must be based on all the evidence of record bearing on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Under the General Formula, a 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the Veteran's own occupation or name.  Id. 

To reiterate, the use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  Use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  So this is not an exhaustive list of symptoms required for a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also 38 C.F.R. § 4.130.  

In evaluating the evidence, the Board also has considered various Global Assessment of Functioning (GAF) scores contained in the DSM-IV, which clinicians have assigned.  GAF scores range from 1 to 100, depending on the level of a person's occupational and social functioning.  The GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown , 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

A score of 51-60 is indicative of "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or 
co-workers)."  Id. 

A score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id. 

An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence bearing on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95.

In deciding this claim, the Board has reviewed all of the evidence in the Veteran's claims file, both his physical claims file and Virtual VA file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by him or by someone else on his behalf, certainly not in exhaustive detail.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below therefore focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, concerning his claim.  He must not assume the Board has overlooked pieces of evidence that are not explicitly discussed.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

After reviewing the record, the Board finds there is no time since receipt of the underlying claim of entitlement to service connection for this disability during which total occupational and social impairment has been shown to warrant assigning the highest possible schedular rating of 100 percent.  Accordingly, the appeal for this highest rating, including a staged rating, is being denied.  See Fenderson, supra.

Private treatment records in July August 2011 show the Veteran was cooperative with an appropriate affect and normal judgment.  He was given medication for depression and was doing well.

At the conclusion of his December 2011 VA examination, the diagnosis was PTSD, which the examiner determined caused occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and/or mood.  See Bowling v. Principi, 15 Vet.App. 1, 11 (2001).  A GAF score of 50 was assigned.

Since being in the military, the Veteran had had no close friends and had preferred instead to keep to himself.  For the past year he had been unemployed.  He had not been receiving psychiatric treatment but was getting medication from his private primary care physician.

He endorsed a depressed mood, anxiety, panic attacks more than once a week, chronic sleep impairment, flattened affect, disturbances of motivation and mood, suicidal ideation, and difficulty in establishing and maintaining effective work and social relationships.  No other symptoms were attributed to his PTSD.


At the conclusion of his more recent October 2013 VA examination, the Veteran received diagnoses of PTSD and depressive disorder, not otherwise specified (NOS), with indication his depressive symptoms were as likely as not secondary to his coping with his chronic PTSD.  It was not possible for the examiner to differentiate the symptoms for each disorder since they were mutually occurring and aggravating with considerable symptom overlap.  So for all intents and purposes, the Board consider the depressive symptoms as part and parcel of the PTSD.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998); 38 C.F.R. § 3.310(a) and (b); and Allen v. Brown, 7 Vet. App. 439, 448 (1995).  A GAF score of 50 again was assigned.

This additional VA compensation examiner, like the prior one, found the disability productive of occupational and social impairment with deficiencies in most areas.  Endorsed symptoms were depressed mood, suspiciousness, anxiety, panic attacks more than once a week, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, suicidal ideation, obsessional rituals which interfere with routine activities, difficulty in adapting to stressful circumstances, including work or a worklike setting, and difficulty in establishing and maintaining effective work and social relationships.  Additionally, the Veteran had lost interest in activities he used to enjoy, avoided being in public, had decreased energy and libido, sometimes went days without showering, and had depressed feelings daily with thoughts he was better off dead - albeit without any actual plan or intent to harm himself.

He was married, but the marriage was "not good".  He was irritable and had 3 children, but he was afraid to interact with them.  A little girl had been decapitated when he was in Sierra Leone and he was afraid his children would die the same way as the little girl.  He rarely saw his friends and preferred to be alone.  He had no leisure interests or hobbies and reported that he would "just sit and think".  He denied receiving any psychotherapy and he did not take medication because he could not afford it.


He reported having 5 jobs in the past year, alone, and he had problems being around other people.  He reported feeling like "[o]ther people look at me like I am nuts and I just don't go back".  While working at a car dealership he became convinced customers knew about the decapitated girl.  He stood up and yelled to them that he did not do it; he left and did not return to work.

In a July 2013 statement, he asserted his disability warranted a 100 percent rating because the disability "terrorized" every aspect of his life, including his family and friends; he was denied the normal joys of life; he had difficulty being around people or being in public places; he was unable to keep a job due to panic attacks and uncontrollable shaking, and memory problems.

The litany of symptoms the Veteran has subjectively reported and that have been objectively confirmed on examinations, while admittedly serious or severe, such as according to his GAF score of 50, are contemplated by his existing 70 percent schedular rating for his PTSD.  Total occupational and social impairment has not been shown to warrant the highest possible schedular rating of 100 percent, including according to both VA compensation examiners.  There was no evidence of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation; or memory loss for names of close relatives, occupation, or own name.

The Board is mindful of the Veteran's report of sometimes going days without showering, and that it tends to indicate an inability to maintain even minimal personal hygiene, but in the absence of other deficits in self care it does not fulfill the broader scope of impairment contemplated by an intermittent inability to perform activities of daily living.  Even if it did, this one area does not demonstrate total occupational and social impairment.  Although he avoids being in public, his July 2013 statement indicates he still does go out in public and runs errands.  Although he is shown to have occasional suicidal ideation, he is not shown to be a danger to himself.  The same is true of homicidal ideation, so as concerning his potential of harming others.

The GAF score of 50, which was replicated during both VA compensation examinations, represents "serious" symptoms such as those he manifest, but does not reflect symptoms to the point of concluding he has what amounts to total occupational and social impairment.

That said, requiring a Veteran to prove 100 percent or total unemployability is different from requiring proof that he cannot obtain or maintain "substantially gainful employment."  See Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  The use of the word "substantially" suggests intent to impart flexibility into a determination of overall employability, whereas a requirement that he prove 100-percent unemployability leaves no flexibility.  See id.  But this lesser standard is more germane to his derivative TDIU claim, which the Board instead is remanding for further development, rather than immediately deciding.  A high rating in itself (such as a 70 percent rating) is recognition that the impairment makes it difficult to obtain and keep employment, as VA's Rating Schedule is already designed to take into consideration impairment that renders it difficult to obtain and keep employment.  See 38 C.F.R. §§ 4.1, 4.15 (2013).  A claim for a TDIU "presupposes that the rating for the [service-connected] condition is less than 100 [percent], and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

Consequently, a preponderance of the evidence is against a higher initial rating for the PTSD, so the benefit-of-the-doubt doctrine does not apply.  Accordingly, this claim is denied.

Extra-schedular Consideration

In evaluating the Veteran's claim for a higher rating for this disability, the Board also has considered whether he is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors that would render its application impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); VA Adjudication Procedural Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).

As part of the evaluation for an extra-schedular rating, the Board attributed all potentially service-connected symptoms to the Veteran's service-connected condition in considering whether he is entitled to an extra-schedular rating.  See Mittleider, supra.

According to the regulation, an extra-schedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  See also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996). And although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

As held in Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the Rating Schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.

Here, though, referral for extra-schedular consideration is unwarranted.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria found in the Rating Schedule for this disability shows the rating criteria reasonably describe his disability level and symptomatology.  In other words, his symptoms, including depression, anxiety, suspiciousness, panic attacks, irritability, disturbances in motivation and mood, obsessional rituals, difficulty in establishing and maintaining effective relationships are all contemplated by the Rating Schedule.  There is no indication his PTSD results in any symptoms that fall so far outside the Rating Schedule as to render it inadequate.

Indeed, even if the schedular evaluation did not contemplate his level of disability and symptomatology and was found inadequate, the second Thun prong also is not met, so he still would not be entitled to extra-schedular consideration.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc).  A 70 percent rating and GAF score of 50 accept that there are serious symptoms that, in turn, likely cause serious occupational impairment.  The question of whether the impairment is so great as to render him unable to obtain or maintain employment that could be considered substantially gainful versus just marginal in comparison will be decided when adjudicating his derivative TDIU claim.  He also has had no hospitalizations because of his PTSD.  Rather, his treatment for this disability has been entirely on an outpatient basis, not as an inpatient, certainly not as a frequent or recurrent inpatient.  So the Board finds the second prong of Thun also is not satisfied.

Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1; VAOPGCPREC 6-96.  See also, Bagwell v. Brown, 9 Vet. App. 337, 338 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  There is no indication the average industrial impairment from this disability exceeds that contemplated by the assigned rating.  Referral of this case for extra-schedular consideration therefore is not indicated.


ORDER

The claim of entitlement to an initial rating higher than 70 percent for the PTSD is denied.


REMAND

Regarding his remaining claim of derivative entitlement to a TDIU, the Veteran has no higher than a high school diploma, and prior to entering the military his only employment was on a farm and at a movie theater; his post-service employment was in sales.  See the report of his December 2011 VA compensation examination.  At the time of that initial VA examination, he had been unemployed for a year.

During his more recent October 2013 VA compensation examination he described how his PTSD continued to adversely impact his ability to work in a substantially gainful capacity.


Given his level of education, prior work experience and training, and difficulties he has experienced on account of his litany of PTSD symptoms, he is entitled to an examination and an opinion specifically concerning his employability.  As the Court pointed out in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, showing the Veteran can perform work that would produce sufficient income to be other than marginal.  See, too, Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).

Accordingly, this remaining claim is REMANDED for the following additional development and consideration:

1.  Ask the Veteran to provide a history of his employment over the past 5 years and offer him an opportunity to offer additional evidence regarding his prior employment and employability.

2.  Then schedule him for a VA PTSD compensation examination.  The Veteran's claims file, including a complete copy of this REMAND, must be reviewed by the examiner for the relevant history of this service-connected disability.

Based on the examination and review of the claims file, the VA examiner is asked to indicate to whether the service-connected PTSD precludes the Veteran from obtaining and maintaining employment that could be considered substantially gainful versus just marginal in comparison, also ensuring it is consistent with his level of education, prior work experience and training.  The examiner is reminded, however, that the Veteran's advancing age and nonservice-connected disabilities may not factor into this determination.

It is imperative the examiner discuss the rationale of the opinion, whether favorable or unfavorable to the claim, if necessary citing to specific evidence in the file supporting conclusions.

The Veteran is hereby advised that failure to report for this scheduled VA examination, without good cause, will have detrimental consequences on this pending claim.  38 C.F.R. § 3.655 (2013).

3.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him a Supplemental Statement of the Case (SSOC) and give him an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


